Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Banno et al (US 2018/0354517) teach a driving assistance apparatus that executes a safety confirmation step by capturing an image of the head of the driver and confirming that the driver executed a safety confirmation check prior to automatic lane changing (see at least paragraphs [0009, 0047, 0049]). However, none of the prior art of record including Banno, teach or show an interface comprising a display, the interface being provided in the steering wheel; and in response to the first predetermined gesture by the user, transmit a first signal to the vehicle instructing the vehicle to prepare for the automated lane change maneuver; display, on the display, a status of the automated lane change maneuver; display, on the display, a prompt for the user to visually confirm safety of the automated lane change maneuver; and the monitor is structured to: in response to the prompt for the user to visually confirm safety of the automated lane change maneuver; detect the viewing direction of the user; and in response to the viewing direction of the user changing to visually confirm safety of the automated lane change maneuver, transmit a second signal to the vehicle instructing the vehicle to execute the automated lane change maneuver, as shown in independent claim 1 (and similarly in independent claim 9).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661